June 5, 2012 Mr. Brian McAllister Division of Corporation Finance U.S. Securities & Exchange Commission treet, NE Washington, DC 20549 USA Dear Mr. McAllister: FILE NO. 000-29948 FORM 20-F DATED FEBRUARY 28, 2011 FILED SEPTEMBER 30, 2011 Please accept this letter in response to your letter dated May 18, 2012. We will be re-filing an amended Form 20-F for the year ended February 28, 2011 addressing your issues per your request. As we are also in the midst of preparing our Form 20-F for the year ended February 29, 2012 I would ask for additional time tohave the amended Form 20-F for the February 28, 2011 re-filing. Yours truly, Wayne Fraser, Interim Chief Financial Officer.
